United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-385
Issue d: June 17, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 19, 2007 appellant filed a timely appeal from the November 8, 2007 merit
decision of the Office of Workers’ Compensation Programs, which denied authorization for
surgery. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the
merits of the case.
ISSUE
The issue is whether the Office abused its discretion in denying authorization for a facet
rhizolysis procedure.
FACTUAL HISTORY
On September 25, 1990 appellant, then a 41-year-old letter carrier, sustained an injury in
the performance of duty when the porch he stepped on collapsed. The Office accepted his claim
for a herniated disc at L4-5 with radiculopathy and approved a left L4-5 and L5-S1 microsurgical
discectomy in November 1991. Appellant received schedule awards for an 11 percent permanent
impairment of his left lower extremity.

On April 6, 2006 appellant’s physician diagnosed lumbar facet arthropathy/spondylosis/
multilevel with foraminal stenosis, neural foraminal narrowing at L3-S1 and lumbar degenerative
disc disease with circumferential disc bulging at L3-S1. He requested authorization for a
radiofrequency facet rhizolysis procedure from L2 to S1 to provide appellant a longer-lasting
pain reduction than he was receiving through nerve blocks.
On April 21, 2006 Dr. Arnold T. Berman, a Board-certified orthopedic surgeon and
Office medical adviser, recommended against the procedure:
“This proposed procedure of the destructive medial branch L2, L3, L4, L5, S1
bilaterally is controversial and is not consistent with classic or standard practice.
Therefore, I would recommend that we do not approve this procedure but instead
refer the claimant for a second opinion to an orthopedic spinal surgeon at one of
the medical school university hospitals in the Philadelphia area for consideration
of a spinal fusion procedure and overall second opinion.”
In a decision dated July 12, 2006, the Office denied authorization for the surgery. The
Office found that the weight of the medical evidence rested with Dr. Steven J. Valentino, a
Board-certified osteopath specializing in orthopedic surgery and an Office referral physician. On
November 13, 2006 an Office hearing representative affirmed the July 12, 2006 decision. On the
prior appeal,1 the Board set aside the Office decisions and remanded the case for reconstruction
and proper assemblage, as two pages were missing from Dr. Valentino’s June 21, 2006 report.
On remand, the Office associated with the record Dr. Valentino’s complete report.
Dr. Valentino related appellant’s complaints, history and treatment. He reviewed appellant’s
medical records and multiple diagnostic studies. Dr. Valentino noted that appellant did quite
well after his 1991 microsurgical discectomy and in June 2000 appellant had an examination that
was entirely normal, including adequate range of motion, normal neurologic findings and
negative tension signs. After examining appellant and reporting normal objective findings,
Dr. Valentino diagnosed resolved lumbar strain and resolved lumbar radiculopathy. He then
addressed the rhizotomy procedure:
“Based on today’s evaluation and review of records, I find [appellant] has
recovered from his work-related injury of lumbosacral strain and lumbar
radiculopathy. He underwent facet rhizotomies [on May 1 and 10, 2006] for
preexistent lumbar degenerative disc disease which would bear no causal
connection to the accepted injury of lumbosacral strain or lumbar radiculopathy.
“Facet arthropathy is not medically connected to the work injury by direct cause,
aggravation, precipitation or acceleration and is a nonindustrial-related finding.
“[Appellant] has reached maximum medical improvement and has recovered from
his work injury. He does have degenerative changes about the lumbar spine.
[Appellant] no longer suffers residuals from his accepted work-related injury of
lumbosacral strain or lumbar radiculopathy as his objective findings for these
1

Docket No. 07-491 (issued July 18, 2007).

2

injuries are normal. I find no physical restriction resulting from the work-related
injury. However, due to the preexisting and nonindustrial-related degenerative
condition, I would suggest a light-duty, full-time gainful employment position.
“I agree with Dr. Berman that the procedure codes 64622 and 64623 (destruction
of nerves) should not be authorized as related to the accepted condition. He is not
a candidate for spinal fusion procedure.”
In a decision dated November 8, 2007, the Office denied authorization for requested
surgical procedure because the medical evidence did not establish that such treatment was
medically necessary for the accepted work injury. The Office found that Dr. Valentino’s opinion
represented the weight of the medical opinion evidence.
LEGAL PRECEDENT
Section 8103(a) of the Federal Employees’ Compensation Act provides that the United
States shall furnish to an employee who is injured while in the performance of duty the services,
appliances and supplies prescribed or recommended by a qualified physician that the Secretary
of Labor considers likely to cure, give relief, reduce the degree or the period of any disability or
aid in lessening the amount of any monthly compensation.2 The Office has broad discretionary
authority to achieve the objectives of section 8103.3 The only limitation on the Office’s authority
is that of reasonableness.4
ANALYSIS
The Office acted reasonably when it denied authorization for the requested rhizolysis
procedure. First, the requested procedure was not, on its face, for an accepted work-related
condition. The Office accepted that the 1990 work incident caused a herniated disc at L4-5 with
radiculopathy, for which appellant underwent a microsurgical discectomy in 1991. The Office
did not accept that this incident caused multilevel lumbar facet arthropathy or spondylosis or
foraminal stenosis or degenerative disc disease, which appellant’s physician diagnosed in 2006.
Second, the Office medical adviser, a Board-certified orthopedic surgeon, warned that the
procedure was controversial and inconsistent with classic or standard practice. Third, the Office
referral physician, a Board-certified osteopath specializing in orthopedic surgery, found that the
requested procedure was for a preexisting and nonindustrial degenerative condition.
Dr. Valentino reviewed the record and noted that appellant did quite well after his 1991
microsurgical discectomy. Not only did appellant have an entirely normal examination in 2000,
but Dr. Valentino’s own examination in 2006 revealed no objective findings for the accepted
employment injury.

2

5 U.S.C. § 8103(a).

3

See Marjorie S. Geer, 39 ECAB 1099 (1988).

4

Daniel J. Perea, 42 ECAB 214 (1990).

3

Given the medical opinion evidence from both Dr. Berman and Dr. Valentino, the Board
finds that the Office acted within its broad discretion under section 8103 of the Act. The Board
will affirm the Office’s decision to deny authorization for appellant’s facet rhizolysis from L2 to
S1.
CONCLUSION
The Board finds that the Office did not abuse its discretion in denying authorization for a
facet rhizolysis procedure.
ORDER
IT IS HEREBY ORDERED THAT the November 8, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 17, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

